Title: To George Washington from Edmund Randolph, 6 September 1794
From: Randolph, Edmund
To: Washington, George


               
                  
                  Sepr 6. 1794.
               
               The secretary of state has the honor of informing the President of the United States, that the recommendation of Judge Peters in favor of a pardon for Thomas Norton corresponds with the opinion of Mr Rawle, the district-attorney; that his subject is to be considered now, howsoever it might have been represented at first, as no more than larceny; that his long imprisonment is of itself a severe punishment, that it is probable from the representation of Judge Peters, that he may continue many months longer in gaol, before he can have his third trial, he having had two already; and that upon the whole it seems adviseable to pardon him.
            